Citation Nr: 0600740	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  99-21 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for status post right 
pyelolithotomy, with renal lithiasis and pyelonephritis, and 
left pyelolithiasis (right and left kidney disorder), 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from May 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  The June 1999 RO decision 
denied a claim for an increased rating for service-connected 
right and left kidney disorder, currently evaluated as 30 
percent disabling.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

Compliance with the duty to assist provisions of Veterans 
Claims Assistance Act of 2000 (VCAA) is not shown.  Although 
adequate notice of VCAA was issued in April 2002, additional 
pertinent private medical evidence (dated in August 2003) was 
received at the RO in December 2003, after the last 
adjudication of the claim in a June 2003 supplemental 
statement of the case (SSOC).  This evidence was received 
without a waiver of office of original jurisdiction (VA RO) 
adjudication.  Additionally, necessary medical development is 
indicated, as also detailed below.  

Pursuant to 38 C.F.R. §§ 19.37, 20.1304 (c), any pertinent 
evidence, not previously reviewed at the RO, but received 
from the veteran prior to the transfer of the VA claims file 
to the Board, or evidence which is accepted first at the 
Board, must be initially reviewed by the VA RO, unless this 
procedural right is waived by the veteran or his 
representative.  No waiver has been received in this case.  
When the VA RO receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in a statement of the case (SOC) or SSOC, it must 
prepare another SSOC reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1) (2005); cf. 38 C.F.R. § 20.1304(c).  
Additionally, the Board does not have authority to issue a 
SSOC.  Therefore, the claim on appeal must be remanded-not 
only so that recently received private treatment record of 
August 2003 might be reviewed by the RO, but so that any 
additional private treatment records might be obtained.  
38 C.F.R. § 19.9; VCAA; See also, Smith v. Brown, 5 Vet. App. 
335 (1993).  

Secondly, the veteran was last examined in June 2002, prior 
to private treatment in August 2003, the records of which 
indicate a possible change in symptomatology of service-
connected kidney disability since the time of the most recent 
VA examination.  Moreover, the June 2002 VA examination was 
incomplete, and the report inadequate for VA rating purposes.  
Specifically, the veteran's service-connected right and left 
kidney disorder is rated under 38 C.F.R. § 4.115a, Diagnostic 
Codes 7500, et. seq., including on the basis of urinary 
frequency, renal dysfunction, and any hypertension or heart 
disease.  See Diagnostic Codes 7500-7509.  

However, the June 2002 VA examination report is insufficient 
for rating purposes.  It is silent for any cardiovascular 
examination or findings, and while the examiner noted 
recurrent urinary tract infections, no statement was made as 
to the duration or frequency of such infections.  
Accordingly, the VA examination of June 2002 does not contain 
findings upon which the veteran's renal disorder may be 
evaluated in accordance with the applicable diagnostic codes.  
See Beverly v. Brown, 9 Vet. App. 402, 406 (1996) (The 
examination must contain findings which address the specific 
diagnostic criteria); Wisch v. Brown, 8 Vet. App. 139, 140 
(1995) (The examiner must specifically address the alleged 
disorder; the examiner's silence is insufficient to show the 
lack of symptomatology.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  




Accordingly, the appeal is remanded to the VBA AMC for 
further action as follows:  

1.  The VBA AMC should contact the 
veteran and invite him to identify all 
pertinent treatment for service-connected 
status post right pyelolithotomy, with 
renal lithiasis and pyelonephritis, and 
left pyelolithiasis, dated from March 
1998 to the present, if not already on 
file.  

The VBA AMC should also request and 
obtain any outstanding VA treatment 
reports, dated from June 2003 to the 
present, as well as any other records 
identified by the veteran, to include 
records from CRC and S.C., M.D., and 
R.R.V., M.D., dated from March 1998 to 
the present.  

2.  The veteran should be scheduled for 
all VA examinations deemed appropriate by 
the RO/AMC to evaluate his service-
connected disorders (e.g., genitourinary, 
renal and/or cardiac) for a determination 
of the severity of symptoms of service-
connected status post right 
pyelolithotomy, with renal lithiasis and 
pyelonephritis, and left pyelolithiasis, 
apart from non-service-connected 
disability.  All indicated tests and 
studies should be performed, and the 
claims folder must be made available to 
the examiner for use in the study of the 
case.  The examiner should identify and 
list all symptoms of service-connected 
status post right pyelolithotomy, with 
renal lithiasis and pyelonephritis, and 
left pyelolithiasis, with a statement of 
the severity and frequency of any 
objective evidence of urinary frequency, 
the existence of any renal dysfunction, 
hypertension, or heart disease.  See 
Diagnostic Codes 7500--7509.  

The examiner is to set forth all findings 
and conclusions, along with rationale and 
support for the diagnosis and nexus 
opinion entered, in a clear, 
comprehensive and legible manner, with 
reference to supporting evidence, to 
include private treatment records of 
August 2003.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested VA 
examination report, to include the 
requested medical opinion, and that all 
actions taken are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased rating for status post right 
pyelolithotomy, with renal lithiasis and 
pyelonephritis, and left pyelolithiasis, 
currently evaluated as 30 percent 
disabling, on a de novo basis-
specifically to include consideration of 
all of the evidence of record for the 
entire appeal period, particularly to 
include close attention to evidence 
received since the time of the June 2003 
SSOC.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a SSOC as to the 
issue of entitlement to an increased rating for status post 
right pyelolithotomy, with renal lithiasis and 
pyelonephritis, and left pyelolithiasis, currently evaluated 
as 30 percent disabling, with reasons and bases for the 
decision.  The veteran and his representative should be given 
an appropriate opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required on 
the part of the veteran or his representative until further 
notice is received.  By this action, the Board intimates no 
opinion as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


